


Exhibit 10.16

 

STOCK OPTION AWARD AGREEMENT

 

THIS STOCK OPTION AWARD AGREEMENT (the “Option Award Agreement”) is entered into
on the date set forth in Exhibit A (the “Grant Date”) by and between DILIGENT
BOARD MEMBER SERVICES, INC., a Delaware corporation (the “Company”), and [·]
(the “Awardee”).

 

WHEREAS, the Company desires to provide the Awardee an incentive to participate
in the success and growth of the Company through the opportunity to earn a
proprietary interest in the Company; and

 

WHEREAS, to give effect to the foregoing intention, the Company desires to grant
the Awardee incentive stock options (the “Option”) with respect to the Company’s
common stock, par value $0.001 per share (the “Common Stock”) pursuant to the
Diligent Board Member Services, Inc. 2013 Incentive Plan (the “2013 Plan”) on
the terms and conditions provided herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Award.  Subject to the terms and
conditions of this Option Award Agreement, the Company hereby grants to the
Awardee an Option to purchase the number of Shares set forth in Exhibit A on the
terms and conditions set forth in Exhibit A.  This award is made pursuant to and
is subject to the terms of the 2013 Plan.  Capitalized terms used but not
otherwise defined in this Agreement shall have the meanings as set forth in the
2013 Plan.  To the extent designated as an incentive stock option (“ISO”), this
Option is intended to qualify as an incentive stock option under Section 422 of
the Code.  However, notwithstanding such designation, if the Awardee becomes
eligible in any given year to exercise ISOs for Shares having a Fair Market
Value in excess of $100,000, those Options representing the excess shall be
treated as non-qualified stock options (“NSOs”).  In the previous sentence,
“ISOs” include ISOs granted under any plan of the Company or any parent or any
subsidiary.  For the purpose of deciding which Options apply to Shares that
“exceed” the $100,000 limit, ISOs shall be taken into account in the same order
as granted.  The Fair Market Value of the Shares shall be determined as of the
time the Option with respect to such Shares is granted.  The Awardee hereby
acknowledges that there is no assurance that the Option will, in fact, be
treated as an incentive stock option under Section 422 of the Code.

 

2.                                    Conditions of Exercise.  This Option may
not be exercised unless all of the following conditions are met:

 

(a)                                 Counsel for the Company must be satisfied at
the time of exercise that the issuance of Shares upon exercise of this Option
will be in compliance with the Securities Act of 1933, as amended, and all other
applicable federal and state laws.

 

--------------------------------------------------------------------------------


 

(b)                                 The Awardee must give the Company written
notice of exercise specifying the number of Shares with respect to which this
Option is being exercised, and at the time of exercise pay the full purchase
price for the Shares being acquired (i) in cash or check acceptable to the
Company, (ii) by surrender of Shares that otherwise would have been delivered to
the Awardee upon exercise of the Option, up to the largest whole number of
Shares having an aggregate Fair Market Value that does not exceed the
aggregate exercise price (plus tax withholdings, if applicable) and any
remaining balance of the aggregate exercise price (and/or applicable tax
withholdings) not satisfied by such reduction in the number of whole Shares to
be issued shall be paid by the Awardee in cash or other form of payment
permitted under this Option, or (iii) by such other manner as the Committee may
authorize.

 

(c)                                  The Awardee must at all times during the
period beginning with the Grant Date and ending on the date of such exercise
have been an employee of the Company (or of a corporation or a parent or
subsidiary of a corporation assuming this Option by reason of a corporate
merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation in a transaction to which Section 424(a) of the
Code applies), provided, however, that:

 

(i)                               if the Awardee ceases to be an employee of the
Company due to termination of employment by the Company without Cause (as
defined below) or the Awardee’s resignation from employment with the Company,
this Option will remain in full force and effect and may be exercised, to the
extent exercisable on the date of termination, until the earlier of (x) ninety
(90) days from the date of the Awardee’s termination of employment or (y) the
expiration of this Option, and

 

(ii)                            if the Awardee ceases to be an employee of the
Company due to death or Disability (as defined below), this Option will remain
in full force and effect and may be exercised, to the extent exercisable on the
date of termination, until the earlier of (x) one (1) year from the date of the
Awardee’s termination of employment or (y) the expiration of this Option.

 

For avoidance of doubt, it the Awardee ceases to be an employee of the Company
due to termination of employment by the Company for Cause, this Option shall
immediately terminate on the date of such termination and shall not be
exercisable for any period following such date.

 

As used herein:

 

“Cause” means: (i) the Awardee commits a material act of dishonesty, deceit, or
breach of fiduciary duty in the performance of the Awardee’s duties as an
employee of the Company; (ii) the Awardee neglects or fails on a recurring basis
and in a material respect, to perform the Awardee’s job duties to the Company;
(iii) the Awardee substantially violates any written policy or reasonable
expectation of the Company regarding

 

2

--------------------------------------------------------------------------------


 

employee behavior or conduct that has been communicated to the Awardee by the
Company or such employee behavior or conduct is outside the remit of the
Awardee’s job description and the Awardee does not cure such breach within
thirty (30) days after written notice from the Company; (iv) the Awardee is
convicted of, or pleads nolo contendere, to (a) any felony, or any misdemeanor
involving moral turpitude or (b) any crime or offense involving dishonesty with
respect to the Company or (v) the Awardee materially breaches any provision of
any agreement between the Awardee and the Company relating to the Awardee’s
employment with the Company and does not cure such breach within thirty (30)
days after written notice from the Company, except that such cure period shall
not apply to any breach by the Awardee of any provision of the Company’s
Assignment of Inventions, Non-Disclosure and Non-Solicitation Agreement or any
similar agreement entered into by the Awardee and the Company.

 

“Disability” means a determination by the Company in accordance with applicable
law that as a result of a physical or mental injury or illness, the Awardee is
unable to perform the essential functions of the Awardee’s job with or without
reasonable accommodation for a period of (i) ninety (90) consecutive days; or
(ii) ninety (90) days during any twelve (12) month period.

 

(d)                                 The Company shall have the right to withhold
from amounts payable to the Awardee, as compensation or otherwise, or
alternatively, to require the Awardee to remit to the Company, an amount
sufficient to satisfy all federal, state and local withholding tax
requirements.  Notwithstanding the foregoing, if so requested by the Awardee,
the Company shall provide for such withholding by withholding Common Stock that
otherwise would be issued to the Awardee upon exercise of the Option having a
Fair Market Value equal to the amount necessary to satisfy the minimum statutory
withholding amount.

 

(e)                                  The Shares covered by this Option have been
listed (subject only to official notice of issuance) on any national securities
exchange on which the Common Stock is then listed.

 

3.                                      Restrictions on Transfer and Exercise.

 

(a)                                 Except as provided in this Section 3, this
Option, and rights under this Option, may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Awardee and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company.

 

(b)                                 This Option shall be exercisable only by the
Awardee during the Awardee’s lifetime, or by the person to whom the Awardee’s
rights shall pass by will or the laws of descent and distribution. 
Notwithstanding anything in the 2013 Plan to the contrary, an award of NSOs
shall be transferable pursuant to a domestic relations order.

 

(c)                                  If at the time of the Awardee’s death this
Option has not been fully exercised, the Awardee’s estate or any person who
acquires the right to exercise this

 

3

--------------------------------------------------------------------------------


 

Option by bequest or inheritance or by reason of the Awardee’s death may, at any
time within one year after the date of the Awardee’s death, exercise this Option
with respect to up to the entire remaining number of Shares subject to this
Option.  It shall be a condition to the exercise of this Option after the
Awardee’s death that the Company shall have been furnished evidence satisfactory
to it of the right of the person exercising this Option to do so and that all
estate, transfer, inheritance or death taxes payable with respect to this Option
or the Shares to which it relates have been paid or otherwise provided for to
the satisfaction of the Company.

 

4.                                      Awardee Representations.  The Awardee
understands that the Awardee (and, subject to Section 2(d) above, not the
Company) shall be responsible for the Awardee’s own tax liability arising as a
result of the transactions contemplated by this Agreement.

 

5.                                      No Right to Continued Employment.  By
accepting this Option Award Agreement, the Awardee acknowledges and agrees that
neither the grant of this Option nor any of the terms herein (including the
exercise schedule) constitute an express or implied promise of continued
employment or service for the exercise period or for any other period, and shall
not interfere with the Awardee’s right or the right of the Company to terminate
the employment or service relationship at any time, with or without cause,
subject to the terms of any written employment agreement that the Awardee may
have entered into with the Company.

 

6.                                      Governing Law.  This Option Award
Agreement shall be construed under the laws of the State of New York, without
regard to conflict of laws principles.

 

7.                                      Entire Agreement.  This Option Award
Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof, and supersedes all prior agreements and
understandings relating to the subject matter of this Option Award Agreement. 
Notwithstanding the foregoing, this Option Award Agreement and the Award made
hereby shall be subject to the terms of the 2013 Plan.

 

8.                                      Section 409A.  This Option Award
Agreement is intended to comply with the requirements of Section 409A of the
Code and regulations promulgated thereunder (“Section 409A”).  To the extent
that any provision in this Option Award Agreement is ambiguous as to its
compliance with Section 409A, the provision shall be read in such a manner so
that no payments due under this Agreement shall be subject to an “additional
tax” as defined in Section 409A(a)(1)(B) of the Code.  In no event shall the
Committee, the Board, or the Company (or their respective employees, officers or
directors) have any liability to the Awardee (or any other person) due to the
failure of an award to satisfy the requirements of Section 409A.  Although the
parties endeavor to have this Option Award Agreement comply with the
requirements of Section 409A, there is no guarantee that the Awardee will not be
subjected to the payment of any tax or interest under Section 409A, and the
Awardee shall not have any right to indemnification with respect thereto.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officer to execute this Agreement on the date first
written above.

 

 

 

 

DILIGENT BOARD MEMBER SERVICES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

AWARDEE

 

 

 

 

 

Name:

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(a)                                 Awardee’s Name:                 

 

(b)                                 Grant Date:             

 

(c)                                  Number of Shares Covered By This Option:

 

                                                                     Shares, as
follows:

 

                                                Number Covered by Incentive
Stock Options:                       (1)

 

                                                Number Covered by Non-Qualified
Stock Options:

 

(d)                                 Exercise Price: $         USD(2)

 

(e)                                  Expiration Date:                   ,
202  (3)

 

(f)                                   Exercise Schedule: The Shares shall vest
as follows:

 

One-fourth of the Shares covered by this Option shall become vested on each
anniversary of the Grant Date, provided that the Awardee is in the employ of the
Company on such anniversary of the Grant Date.

 

 

 

 

 

(Initials)

 

Awardee

 

 

 

 

 

 

 

 

 

(Initials)

 

Company Signatory

 

 

 

--------------------------------------------------------------------------------

(1)  To be the maximum number of shares that fit within the $100,000 per year
limit (based on regular vesting schedule)

(2)  Will be the United States dollar equivalent of the Company’s closing stock
price on the last trading day of the New Zealand Stock Exchange immediately
prior to the Grant Date.

(3)  Will be the day before the tenth anniversary of the Grant Date.

 

6

--------------------------------------------------------------------------------
